Title: Circular to the General Officers, 26 October 1777
From: Washington, George
To: General Officers



Sir.
Head Quarters [Whitpain Township, Pa.] 26th Octobr 1777.

You will, very shortly, be called to a council of War, when your sentiments on the following questions will be asked.
1st  Whether it will be prudent in our present circumstances, and strength, to attempt by a General Attack, to dislodge the Enemy; & if it is, and we unsuccessful, where we shall retreat to?
2d  If such an attack should not be thought eligible, what general

disposition of the Army had best take place till the weather forces us from the Feild?
3  Where and in what manner supposing the Enemy to keep possession of Philadelphia, had the Continental Troops best be Cantoned after they can no longer keep the Feild?
4th  What measures can be adopted to cover the country near the City, and prevent the Enemy from drawing Supplies therefrom, during the Winter?
5th  Will the Office of Inspector General to our Army, for the purpose principally, of establishing one uniform set of Manœuvres, and manual, be advisable as the time of the Adjutant General seems to be totally engaged with other business?
6th  Should Regimental promotion extend only to Captains, Inclusively, or to that of the Majority?
7th  Will it be consistent with propriety and good policy to allow Soldiers the reward offered to others for apprehending Deserters?
8th  The Commissaries Complaining of the number and disproportion of the Rations which are Issued to the Troops and at the same time of the advanced price of all kinds of Spirits, owing to the Imposition of the Sutlers upon the Soldiery what regulation, & Remedy can be applied to rectify the one, and prevent the Other? I am Sir Your Most Obedt Servt

Go: Washington

